Citation Nr: 1612305	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-49 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Board remanded the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition, to include as due to Agent Orange exposure and entitlement to service connection for neuropathy, to include as due to Agent Orange exposure for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of TDIU, the RO issued a December 2014 rating decision in which VA discontinued TDIU, effective December 9, 2014.  The Veteran filed a timely notice of disagreement in a January 2015 correspondence.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.

In addition, in the January 2015 correspondence, the Veteran raised claims for entitlement to a clothing allowance and entitlement to independent living training.  These claims have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ), and an appeal thereof has not been perfected to the Board.  As such, the Board does not have jurisdiction to consider the claims herein. Consequently, the Board refers the claims to the AOJ for the appropriate action.

The reopened issue of service connection for a skin condition, along with the claims for service connection for neuropathy and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an February 2005 rating decision, the RO denied service connection for a skin condition, to include as due to Agent Orange exposure; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  The Veteran's claim was subsequently denied again in an August 2005 rating decision, but the claims file contains no letter or other correspondence confirming that the Veteran was ever notified of this unfavorable determination.
 
2.  Evidence associated with the claims file since the February 2005 denial relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin condition, to include as due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision, which denied the Veteran's claim of service connection for a skin condition, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for a skin condition, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a skin condition, to include as due to Agent Orange exposure was originally denied in a July 1992 rating decision on the basis that the evidence did not show that the Veteran's claimed skin condition was related to service.  The Veteran did not appeal the decision.  The Veteran submitted a claim to reopen service connection for a skin condition, to include as due to Agent Orange exposure in November 1994.  The RO denied the claim in a February 1995 rating decision, noting an absence of a confirmed diagnosed condition having a known relationship to Agent Orange.  The Veteran was notified of this denial in February 1995.

The Veteran subsequently requested to reopen the claim, and his request was denied by the RO in an August 2005 rating decision.  The claims file, however, contains no notification letter or other correspondence indicating that the Veteran was ever notified of this decision.  To afford the Veteran the benefit of the doubt, the Board will accordingly not consider this decision to be final for purposes of the current appeal but will instead treat the February 1995 denial as the last final denial.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2007, the Veteran submitted the instant request to reopen the claim of service connection.  The evidence associated with the claims file since the February  2005 rating action includes VA treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

The newly submitted evidence includes VA treatment records which document continued complaints, treatment, and diagnosis of various skin disorders, including nummular eczema and dishidrotic hand dermatitis.

Accordingly, this evidence is material in that it speaks directly to the Veteran's claim of a skin condition, to include as due to Agent Orange exposure.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.



ORDER

As new and material evidence has been received, the claim service connection for a skin condition, to include as due to Agent Orange exposure is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case for the claims on appeal. 

As an initial matter, in a December 2014 rating decision, the RO discontinued TDIU that same month.  Subsequently, the Veteran submitted a NOD for this issue in January 2015.  The RO, however, has not issued a statement of the case (SOC) with regard to the issue.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Regarding the reopened claim for service connection for a skin condition, to include as due to Agent Orange exposure, the Veteran contends that he experiences rashes on his body due to his military service.  Specifically, he asserts that his claimed skin condition is due to exposure to Agent Orange.  The Board notes that the Veteran served in Vietnam, and VA concedes that he was exposed to Agent Orange during service.

As noted above, the Veteran's VA treatment records show an assessment of various skin disorders.  A February 2008 VA treatment record reflects an assessment of  nummular eczema.  A February 2009 VA treatment record shows a diagnosis of dishidrotic hand dermatitis.  The Veteran has not been afforded a VA examination to determine whether he has a skin condition which is attributable to service, to include presumed in-service herbicide exposure.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for neuropathy, to include as due to Agent Orange exposure, a March 1992 correspondence reflects a complaint of numbness in his left leg.  An October 2013 VA treatment record shows that the Veteran reported numbness in his right leg.  A May 2015 VA treatment report shows an assessment of neuropathy.  

The Board finds that the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran has not yet been afforded a VA examination for his claimed neuropathy disability.  A remand is required to provide the Veteran with a VA examination to ascertain whether any current neuropathic disability is due to his active duty service, to include his in-service Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on the issue of entitlement to TDIU.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire electronic claim file must be reviewed by the examiner.  All indicated tests and studies should be conducted.  The VA examiner is requested to identify all currently diagnosed skin disorders, to include conditions not on the list of "presumptive" diseases.  The examiner must then determine whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is related to or had its onset in service, or is related to in-service exposure to Agent Orange.  A rationale for any opinion expressed must be provided.

3.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed neuropathy disability.  The entire electronic claim file must be reviewed by the examiner.  All indicated tests and studies should be conducted.  The examiner is asked to identify any diagnosable disability resulting in neuropathic pain of the upper and lower extremities, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disability is related to or had its onset in service, or is related to in-service exposure to Agent Orange.  A rationale for any opinion expressed must be provided.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


